IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                            December 18, 2007
                               No. 07-40349
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

JON RAYMOND CARRIGAN

                                          Petitioner-Appellant

v.

UNITED STATES OF AMERICA

                                          Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:06-CV-288


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jon Raymond Carrigan, federal prisoner # 26552-177, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition in which he challenged his
conviction for conspiracy to possess pseudoephedrine with the intent to
manufacture methamphetamine. Carrigan does not dispute that the claims
raised in the instant § 2241 petition were raised in his prior § 2241 petition,
which was dismissed for lack of jurisdiction because he failed to satisfy the
criteria of the 28 U.S.C. § 2255 savings clause. He argues that he should be

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40349

allowed to proceed under the savings clause on the basis of the discovery of new
information pertaining to his claims, specifically, the addendum to the
presentence report.
      In order to satisfy the criteria of the 28 U.S.C. § 2255 savings clause,
Carrigan must show that his claim is based on a retroactively applicable
Supreme Court decision which establishes that he may have been convicted of
a nonexistent offense and that the claim was foreclosed by circuit law at the time
when it should have been raised at trial, on appeal, or in an initial § 2255
motion. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
Carrigan has not made the requisite showing. See id. Accordingly, the district
court’s dismissal of Carrigan’s § 2241 petition is AFFIRMED.
      Carrigan is CAUTIONED that the filing of repetitious or frivolous
pleadings will result in the imposition of a sanction.




                                        2